I am not able to concur in the holding of the majority opinion that the claim in this case was sufficiently proven. The complaint, under numerous holdings of this court, did not sufficiently allege a claim which complied with the statutory requirements, and the complaint was therefore demurrable. The question was not raised by demurrer, but on objection to evidence after the first witness was sworn upon the trial. The presentation and filing of a claim required by law was a condition precedent which it was necessary to plead and prove in order to maintain the action.
In Howe v. Whitman County, 120 Wash. 247, 206 P. 968, 212 P. 164, it is said:
"We have held that the presentation and filing of a claim required by law is a condition precedent which must be pleaded and proven in order to maintain an action. Lenhart v. Hoquiam,86 Wash. 168, 149 P. 650; Haynes v. Seattle, 83 Wash. 51,145 P. 73, 10 N.C.C.A. 450; Collins v. Spokane, 64 Wash. 153,116 P. 663, 35 L.R.A. (N.S.) 840."
The exhibiting of the claim to the trial court and taking a ruling thereon when an objection was made was not making proof of the claim. The burden was on the plaintiff, and not on the defendant, to offer the claim in evidence. Without the claim being in evidence, there is a defect in the proof and a complaint which does not state a cause of action. I therefore dissent.
MITCHELL, C.J., concurs with MAIN, J. *Page 418